Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 08/27/2021 with respect to 103 rejection have been fully considered but they are not persuasive. Applicant asserts (page 9 of Remarks):
a)	the references cited in the Office Action, whether considered separately or in a combination, fail to disclose, teach, or suggest "wherein for the determination one of plural available quality metrics assessment methods is selected, and a corresponding plurality of available set quality offset metrics qO is provided for a corresponding selection of one of them".
b)	However, the Examiner very kindly directs applicant to ZTE reference page 2:
Obtain the latest measurements and determine the quality of all the RACH resources (i.e. both dedicated and common RACH resources)
If any of the dedicated RACH resources is above the threshold (the threshold is either configured or agreed by RAN1/4), go to step 2.1 otherwise, go to step 3. Therefore, there is determination based on one of the all the RAC resources quality measurements by doing two different steps or methods.
 In addition, Kang teaches perform the handover when the difference (i.e. offset) between signal strengths is equal to or greater than a predetermined threshold value.  In the present disclosure, since an inter-beam handover is performed, the ping-pong phenomenon related with the neighboring beam of a serving cell, that is, an active beam as well as the ping-pong phenomenon related with the serving beam of the serving cell matrix for selection of the beam of a neighboring base station is defined by equation 1 (Kang, ¶0057). Further, the terminal 1330 compares received signal strengths with respect to the serving beam, the active beam and the candidate beams.  Thereafter, in step 1309, the terminal 1330 transmits a measurement report including a result of comparison of the received signal strengths (i.e. quality metrics) to a management server 1310 through the serving base station 1321.  In this case, information items included in the measurement report can be changed according to a specific embodiment.  For example, the measurement report can include the received signal strengths with respect to the serving beam, the active beam, and the candidate beams.  As another example, the measurement report can include a result of comparison between the received signal strengths with respect to the serving beam, the active beam, and the candidate beams.  As still another example, the measurement report can include a result of determination of whether to perform a handover based on the result of comparison between the received signal strengths (i.e. difference or offset).  In this case, the terminal 1330 determines whether there is a candidate beam satisfying a handover matrix using results of scanning performed with respect to the serving base station 1321 and the target base station 1322 (Kang, ¶0066). Also, terminal measures received signal strengths for the scanning beams of a serving base station and at least one neighboring base station.  In this case, the scanning beams are repeatedly transmitted in a plurality of directions and can be classified into a plurality of types having different beam widths (Kang, ¶0071). 
c)	Applicant further asserts: ZTE only discloses one quality metrics assessment method, that is, a determination is made whether there is dedicated resource above the threshold. 
d)	However, the Examiner very kindly directs applicant to step 2 which have a condition “If any of the dedicated RACH resources is above the threshold (the threshold is either configured or agreed by RAN1/4), go to step 2.1 otherwise, go to step 3.” Therefore, the RACH resources could be below the threshold with two following condition or method of going to step 2.1 otherwise step 3. 
e)	Applicant also asserts the threshold in ZTE is not similar to the available set quality offset9.
f)	Examiner very kindly point out that the rejection is based on the combination and in Kang reference threshold is based on signal strength/quality differences (i.e. offset) (Kang, ¶0057). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
g)	Applicant's arguments with regards to dependent claims are based on the deficiency of the references to support the limitations of independent claims. 
 3.	Therefore, the limitations of the claims are met and the rejection is made final. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
A)	Claims 1, 3-6, 8-11, 13-17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE CORPORATION ET AL; "RACH beam selection for handover access", 3GPP DRAFT; R2-1710442„RACHBEAMS, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), vol. RAN WG2, no. Prague, Czech Republic; 20171009 - 20171013 8 October 2017 (2017-10-08) hereinafter ZTE in view of ISLAM (US 2018/0199332 A1) and further in view of Kang (US 20140073329 A1). 

assessing quality metrics of dedicated random access channel (RACH) resources carried by a first beam (ZTE, page 1 last paragraph and page 2 step 1, obtain the latest measurements and determine the quality of all the RACH resources for both dedicated RACH and common RACH resources carried by the beams (first, second, or more)) and assessing quality metrics of common RACI resources carried by a second beam (ZTE, page 1 last paragraph and page 2 step 1-2, obtain the latest measurements and determine the quality of all the RACH resources for both dedicated RACH and common RACH resources carried by the beams), comparatively evaluating the assessed quality metrics of the resources (ZTE, page 2, step 1-2, any of the dedicated RACH resources is above the quality threshold (therefore comparing) by obtaining the measurement of all quality). 
However, ZTE does not explicitly teach storing or transmitting the comparative evaluation result or taking further measures in accordance with the comparative evaluation result, wherein the assessing comprises: assessing a first quality metrics qA of dedicated RACH resources carried by a first beam, assessing a second quality metrics qB of common RACH resources carried by a second beam.
In the same field of endeavor, ISLAM teaches storing or transmitting the comparative evaluation result or taking further measures in accordance with said comparative evaluation result (ISLAM, Fig.3, ¶0043 and ¶0046, storing and transmitting the measurement reports/results), wherein the assessing comprises:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of ISLAM into invention of ZTE in order to provide a random access procedure using corresponding beam direction for purpose of handover or dual connectivity. 
However, ZTE in view of ISLAM does not explicitly teach obtaining a set quality offset metrics qO, and if the second quality metrics qB indicates a quality offset from said first quality metrics qA by at least said set quality offset metrics qO, making a second determination, and otherwise making a first determination, wherein for the determination one of plural available quality metrics assessment methods is selected, and a corresponding plurality of available set quality offset metrics qO is provided for a corresponding selection of one of them.
In the same field of endeavor, Kang teaches obtaining a set quality offset metrics qO (Kang, ¶0057, obtaining a predetermined/set signal strength/quality threshold difference (i.e. offset)) , and if the second quality metrics qB indicates a quality offset from said first quality metrics qA by at least said set quality offset metrics qO, making a second. determination, and otherwise making a first determination (Kang, ¶0057, and fig.14, if received signal strength difference between active/first beam and the target/second 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Kang into invention of ZTE and ISLAM in order to provide beamforming for increasing signal reception strength for improving performance of a wireless communication system (Kang, background). 
 	As per claim 3 as applied to claim 1 above, ZTE teaches making said second determination as using the common RACH resources and otherwise making the first determination as using the dedicated. RACH resources (ZTE, page 3, proposal 1 and proposal 2, determining to select the common RACH resources if none of the available dedicated RACH resources are above the threshold; therefore the first determination is selecting dedicated RACH resources and if none of the available dedicated RACH 
However, ZTE in view of ISLAM does not explicitly teach radio resource management for a handover procedure towards a target node in mobile telecommunication wherein the radio resource management comprises the steps of: a) obtaining the set quality offset metrics qO as a value equal to or larger than zero.
 In the same field of endeavor, Kang teaches radio resource management for a handover procedure towards a target node in mobile telecommunication (Kang, ¶0032 and ¶0054, management server for handover for selection of target base station (i.e. node) in the wireless communication system) wherein the radio resource management comprises the steps of: a) obtaining the set quality offset metrics qO as a value equal to or larger than zero (Kang, ¶0057, obtaining quality difference or offset matrix as a value equal or greater than a predetermined threshold value; also see fig.11, where ∆ is a straight line representing zero and all the signal strength values are a curved lines greater than zero). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Kang into invention of ZTE and ISLAM in order to provide beamforming for increasing signal reception strength for improving performance of a wireless communication system (Kang, background). 
As per claim 4 as applied to claim 1 above, ZTE teaches wherein when no other determination is available a default determination is to use the dedicated RACH 
As per claim 5 as applied to claim 1 above, ZTE in view of ISLAM does not explicitly teach wherein the set quality offset metrics qQ may be a predetermined absolute value or is a predetermined value relative to the first or the second quality metrics qA, qB, and/or is determined in accordance with network traffic and/or load balancing requirements.
In the same field of endeavor, Kang teaches wherein the set quality offset metrics qQ may be a predetermined absolute value or is a predetermined value relative to the first or the second quality metrics qA, qB (Kang, ¶0057, a matrix for the selection of the beam is based on predetermined threshold value based on the serving/first beam and neighboring/second beam), and/or is determined in accordance with network traffic and/or load balancing requirements.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Kang into invention of ZTE and ISLAM in order to provide beamforming for increasing signal reception strength for improving performance of a wireless communication system (Kang, background). 
 	As per claim 6 as applied to claim 1 above, ZTE in view of ISLAM wherein the set quality offset metrics qO is communicated from a node, preferably the target node, towards a user equipment, preferably together with RACH configuration information, preferably in a handover command message, and/or in a broadcast system information message (ISLAM, ¶0041 and Fig.4, communicating from a base station (i.e. node) 
As per claim 8 as applied to claim 1 above, ZTE in view of ISLAM teaches wherein the first quality metrics qA is assessed from synchronization signal blocks (SSB) or from channel state information reference signals (CSI-RS) (ISLAM, ¶0041, quality of signals estimated from primary synchronization signal block or secondary synchronization signal block or from CSI-RS). 
 	As per claim 9 as applied to claim 1 above, ZTE in view of ISLAM teaches wherein the first quality metrics qA and/or second quality metrics qB and/or the set quality offset metrics qO is assessed in accordance with technical qualities and in accordance with other qualities (ISLAM, ¶0040-41 and ¶0004, estimating or assessing the channel quality in accordance with communication technologies or other multi-access technologies). 
 	As per claim 10 as applied to claim 1 above, ZTE in view of ISLAM teaches wherein the first quality metrics qA and/or second quality metrics qB and/or the set quality offset metrics qO is assessed in accordance with a movement of the concerned user equipment in relation to the respective beam (ISLAM, ¶0043 and ¶0041, estimating or assessing in accordance with a UE mobility with respect to beams (i.e. 1601, 1603, 1605, 1607, 1609)).  
 	As per claim 11 as applied to claim 1 above, ZTE in view of ISLAM teaches wherein the second quality metrics qB is assessed as a reference signal received power value (RSRP) and/or as a reference signal received quality value (RSRQ) (ISLAM, ¶0054, received power of the beam reference signal (i.e. RSRP)).  

As per claim 14 as applied to claim 1 above, ZTE in view of ISLAM teaches characterized in that the determination is made in the user equipment (ISLAM, ¶0053, determining by the UE 402).  
As per claim 15 as applied to claim 1 above, ZTE in view of ISLAM teaches characterized in that the determination is triggered by a handover command from a base station or autonomously by a user equipment preferable in accordance with one or more internal states or events or determinations of the user equipment, preferably upon reconfiguration with sync, and/or periodically (ISLAM, ¶0031, handover message or command from base station 102 upon synchronization with inter/internal cell interference).   
As per claim 16 as applied to claim 1 above, ZTE in view of ISLAM teaches characterized in that the determination is used in a random access procedure (ISLAM, ¶0072, random access procedure) by a user equipment for establishing connectivity with a node (ISLAM, Fig.1 and ¶0037, by UE for connecting with a base station or node) for sending implicit or explicit information from the user equipment to the node through the selected first beam or second beam (ISLAM, Fig.1 and ¶0054, for sending information and data from UE to the base station through the selected beam, also see fig.16).  

assessing quality metrics of dedicated random access channel (RACH) resources carried by a first beam (ZTE, page 1 last paragraph and page 2 step 1, obtain the latest measurements and determine the quality of all the RACH resources for both dedicated RACH and common RACH resources carried by the beams (first, second, or more)) and assessing quality metrics of common RACI resources carried by a second beam (ZTE, page 1 last paragraph and page 2 step 1-2, obtain the latest measurements and determine the quality of all the RACH resources for both dedicated RACH and common RACH resources carried by the beams), comparatively evaluating the assessed quality metrics of the resources (ZTE, page 2, step 1-2, any of the dedicated RACH resources is above the quality threshold (therefore comparing) by obtaining the measurement of all quality). 
However, ZTE does not explicitly teach storing or transmitting the comparative evaluation result or taking further measures in accordance with the comparative evaluation result, wherein the assessing comprises: assessing a first quality metrics qA of dedicated RACH resources carried by a first beam, assessing a second quality metrics qB of common RACH resources carried by a second beam.
In the same field of endeavor, ISLAM teaches storing or transmitting the comparative evaluation result or taking further measures in accordance with said comparative evaluation result (ISLAM, Fig.3, ¶0043 and ¶0046, storing and transmitting the measurement reports/results), wherein the assessing comprises:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of ISLAM into invention of ZTE in order to provide a random access procedure using corresponding beam direction for purpose of handover or dual connectivity. 
However, ZTE in view of ISLAM does not explicitly teach obtaining a set quality offset metrics qO, and if the second quality metrics qB indicates a quality offset from said first quality metrics qA by at least said set quality offset metrics qO, making a second determination, and otherwise making a first determination, wherein for the determination one of plural available quality metrics assessment methods is selected, and a corresponding plurality of available set quality offset metrics qO is provided for a corresponding selection of one of them.
In the same field of endeavor, Kang teaches obtaining a set quality offset metrics qO (Kang, ¶0057, obtaining a predetermined/set signal strength/quality threshold difference (i.e. offset)) , and if the second quality metrics qB indicates a quality offset from said first quality metrics qA by at least said set quality offset metrics qO, making a second. determination, and otherwise making a first determination (Kang, ¶0057, and fig.14, if received signal strength difference between active/first beam and the 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Kang into invention of ZTE and ISLAM in order to provide beamforming for increasing signal reception strength for improving performance of a wireless communication system (Kang, background). 
As per claim 19 as applied to claim 17 above, ZTE in view of ISLAM teaches making said second determination as using the common RACH resources and otherwise making the first determination as using the dedicated. RACH resources (ZTE, page 3, proposal 1 and proposal 2, determining to select the common RACH resources if none of the available dedicated RACH resources are above the threshold; therefore the first determination is selecting dedicated RACH resources and if none of the 
However, ZTE in view of ISLAM does not explicitly teach radio resource management for a handover procedure towards a target node in mobile telecommunication wherein the radio resource management comprises the steps of: a) obtaining the set quality offset metrics qO as a value equal to or larger than zero.
 In the same field of endeavor, Kang teaches radio resource management for a handover procedure towards a target node in mobile telecommunication (Kang, ¶0032 and ¶0054, management server for handover for selection of target base station (i.e. node) in the wireless communication system) wherein the radio resource management comprises the steps of: a) obtaining the set quality offset metrics qO as a value equal to or larger than zero (Kang, ¶0057, obtaining quality difference or offset matrix as a value equal or greater than a predetermined threshold value; also see fig.11, where ∆ is a straight line representing zero and all the signal strength values are a curved lines greater than zero). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Kang into invention of ZTE and ISLAM in order to provide beamforming for increasing signal reception strength for improving performance of a wireless communication system (Kang, background). 
 	As per claim 21, ZTE teaches a non-transitory data carrier holding executable code, the code, when running, implementing a method for comparative radio resource 
assessing quality metrics of dedicated random access channel (RACH) resources carried by a first beam (ZTE, page 1 last paragraph and page 2 step 1, obtain the latest measurements and determine the quality of all the RACH resources for both dedicated RACH and common RACH resources carried by the beams (first, second, or more)) and assessing quality metrics of common RACI resources carried by a second beam (ZTE, page 1 last paragraph and page 2 step 1-2, obtain the latest measurements and determine the quality of all the RACH resources for both dedicated RACH and common RACH resources carried by the beams), comparatively evaluating the assessed quality metrics of the resources (ZTE, page 2, step 1-2, any of the dedicated RACH resources is above the quality threshold (therefore comparing) by obtaining the measurement of all quality). 
However, ZTE does not explicitly teach storing or transmitting the comparative evaluation result or taking further measures in accordance with the comparative evaluation result, wherein the assessing comprises:
assessing a first quality metrics qA of dedicated RACH resources carried by a first beam, assessing a second quality metrics qB of common RACH resources carried by a second beam.
In the same field of endeavor, ISLAM teaches storing or transmitting the comparative evaluation result or taking further measures in accordance with said comparative evaluation result (ISLAM, Fig.3, ¶0043 and ¶0046, storing and transmitting the measurement reports/results), wherein the assessing comprises:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of ISLAM into invention of ZTE in order to provide a random access procedure using corresponding beam direction for purpose of handover or dual connectivity. 
However, ZTE in view of ISLAM does not explicitly teach obtaining a set quality offset metrics qO, and if the second quality metrics qB indicates a quality offset from said first quality metrics qA by at least said set quality offset metrics qO, making a second determination, and otherwise making a first determination, wherein for the determination one of plural available quality metrics assessment methods is selected, and a corresponding plurality of available set quality offset metrics qO is provided for a corresponding selection of one of them.
In the same field of endeavor, Kang teaches obtaining a set quality offset metrics qO (Kang, ¶0057, obtaining a predetermined/set signal strength/quality threshold difference (i.e. offset)) , and if the second quality metrics qB indicates a quality offset from said first quality metrics qA by at least said set quality offset metrics qO, making a second. determination, and otherwise making a first determination (Kang, ¶0057, and fig.14, if received signal strength difference between active/first beam and the target/second 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Kang into invention of ZTE and ISLAM in order to provide beamforming for increasing signal reception strength for improving performance of a wireless communication system (Kang, background). 

B)	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ZTE in view of ISLAM (US 2018/0199332 A1) and further in view of Kang (US 20140073329 A1) and Islam (2) (US 20190053271 A1). 
As per claim 7 as applied to claim 1 above, ZTE in view of ISLAM and Kang does not explicitly teach wherein the first and/or the second quality metrics qA, qB comprises an S/N ratio.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Islam (2) into invention of ZTE and ISLAM and Kang in order to improve methods, systems, devices, or apparatuses that support different configurations for message content and transmission in a random access procedure for purpose of avoiding collisions and reducing amount of time required to establish connectivity with a base station (Islam (2), ¶0004).
C)	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over ZTE in view of ISLAM (US 2018/0199332 A1) and further in view of Kang (US 20140073329 A1) and Gao (US 20200163071 A1). 
 	As per claim 22 as applied to claim 1 above, ZTE in view of ISLAM and Kang does not explicitly teach wherein the available set quality offset metrics qQ is a difference qB-qA between the first quality metrics qA and the second quality metrics qB and/or their ratio qB/qA.
 	In the same field of endeavor, Gao teaches wherein the available set quality offset metrics qQ is a difference qB-qA between the first quality metrics qA and the second quality metrics qB and/or their ratio qB/qA (Gao, ¶0097, qualities of first type of beam links with a number of N: a difference or ratio of qualities of a first type of beam links with a number of N to a sum of qualities of a second type of beam links with number of K). 

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643